Candeeb, J.
1. Insulting language and gestures used by a child nine years old to an adult furnish, no justification for an assault and battery of the child by'the adult. “However just the law may be to protect one who acts on the impulse of passion, no protection can be afforded unless the circumstances which arouse the passion are grave and serious, and from these circumstances passion suddenly results in a manner supposed to be irresistible.” Berry v. State, 105 Ga. 599-600.
2. The statement of the accused was practically a confession that she was guilty as charged ; and regardless of possible inaccuracies in the charge of the court, the judgment overruling the motion for a new trial will not be disturbed. Judgment affirmed.

All the Justices concur.